Ct. App. Ky. Certiorari granted limited to Questions 1, 2, and 3 presented by the petition which read as follows:
“1. When a trial judge summarily imposes consecutive sentences on eight counts of contempt aggregating four and one-half years’ imprisonment, including sentences of one year’s imprisonment on two counts, whether he or the appellate court may subsequently, in order to defeat the alleged contemnor’s right to trial by jury, reduce the sentences so that the sentence on no one count exceeds six months’ imprisonment and direct that the sentences run concurrently for a total of six months’ imprisonment?
“2. When alleged contempts have been committed by an attorney in the presence of the trial judge and the trial judge proceeds summarily to punish for contempt, whether due process requires that the attorney be given some opportunity to be heard in defense or mitigation before he is finally adjudged guilty and sentence is imposed?
“3. Whether, in the circumstances of this case, the trial judge could impartially sit in judgment on multiple contempt charges against the petitioner?”